             Case 2:20-ap-01022-VZ                   Doc 15 Filed 02/26/20 Entered 02/26/20 15:26:25                                       Desc
                                                      Main Document Page 1 of 1

    Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
    Nos., State Bar No. & Email Address

    Benjamin Taylor, SBN 240636
    Law Offices of Benjamin Taylor                                                                          FILED & ENTERED
    1880 Century Park East, Suite 714
    Los Angeles, CA 90067
    Tel. (310) 201-7600
                                                                                                                    FEB 26 2020
    Fax (310) 201-7601
    btaylor@taylorlawfirmpc.com                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                              Central District of California
                                                                                                              BY lewis      DEPUTY CLERK


    Attorney for: Plaintiff Hong Liu

                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.: 2:19-bk-24804-VZ

    Yueting Jia                                                                 CHAPTER: 11
                                                                 Debtor(s)      ADVERSARY NO.: 2:20-ap-01022-VZ


    Hong Liu
                                                                                       ORDER ON APPLICATION OF
                                                                                  NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                 Plaintiff(s)
                                                                                     A SPECIFIC CASE [LBR 2090-1(b)]
                                       vs.

    Yueting Jia
                                                                                          [No hearing required per LBR 2090-1(b)(6)]
                                                             Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

X     The Application is granted and the following person may appear as requested in the above-entitled case (specify
      name of applicant): AMIAD KUSHNER
      Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
      the Central District of California.
                                                             ###




                    Date: February 26, 2020




             This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                      F 2090-1.2.ORDER.NONRES.ATTY
